Citation Nr: 0521312	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  03-31 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for chronic fatigue.  

2.  Entitlement to service connection for multiple joint 
pain.  

3.  Evaluation of degenerative disc disease of the 
lumbosacral spine, currently rated as 40 percent disabling.  

4.  Evaluation of a skin disorder, currently rated as 10 
percent disabling.  

5.  Evaluation of leishmaniasis, currently rated as 0 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from December 1981 to 
January 1996.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Reno, Nevada, 
VA Regional Office (RO).   

By rating decision dated in August 1997, service connection 
for a skin rash was granted and 0 percent rating was 
assigned.  In April 2002, the agency of original jurisdiction 
(AOJ) increased the evaluation for a skin rash to 10 percent.  
In August 1997, service connection for degenerative disc 
disease was established, and a 10 percent evaluation was 
assigned.  In a March 1998 rating decision, the rating for 
degenerative disc disease was increased to 40 percent.  The 
Board notes that since the increase to 10 percent for a skin 
rash and to 40 percent for degenerative disc disease did not 
constitute a full grant of the benefits sought, the increased 
rating issues remain in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).

In March 2005, additional evidence was received at the Board.  
The appellant waived initial AOJ consideration of the 
evidence.  

In connection with his appeal, the appellant testified before 
the undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in March 2005.  A transcript of the hearing 
has been associated with the claims file.  

The issue of entitlement to an increased evaluation for a 
skin rash is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant served in the Southwest Asia theater of 
operations during the Persian Gulf War.

2.  The appellant exhibited objective indications of chronic 
disability resulting from illness manifested by chronic 
fatigue.

3.  The appellant exhibited objective indications of chronic 
disability resulting from illness manifested by multiple 
joint pain.  

4.  The appellant's chronic fatigue was not attributed to any 
known clinical diagnosis.

5.  The appellant's multiple joint pain was not attributed to 
any known clinical diagnosis.

6.  Degenerative disc disease of the lumbar spine is 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, or other neurological findings appropriate to the site 
of the diseased disc, with little intermittent relief.

7.  Neurological impairment of the right and left lower 
extremity is no more than mild.  

8.  A titer was positive titer for Leishmaniasis.  There are 
no lesions.  There is no active disease.  


CONCLUSIONS OF LAW

1.  The appellant served in the Persian Gulf War and has a 
current undiagnosed illness manifested by chronic fatigue.  
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2004).  

2.  The appellant served in the Persian Gulf War and has a 
current undiagnosed illness manifested by multiple joint 
pain.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2004).  

3.  The criteria for a 60 percent evaluation for degenerative 
disc disease of the lumbar spine have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (prior to September 26, 2003); 
Diagnostic Codes 5235, 8520, 8521 (effective September 26, 
2003).  

4.  The criteria for a compensable evaluation for 
leishmaniasis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7808.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  To 
implement the provisions of the law, the VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which became 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general, where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in May 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the May 2004 
notice, the January 2005 supplemental statement of the case 
constituted subsequent process.  The appellant has not shown 
how any error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

I.  Service Connection

Initially, the Board notes that any defect with regard to 
VCAA is harmless, as the evidence supports a grant of service 
connection for chronic fatigue and multiple joint pain due to 
an undiagnosed illness.

VA may pay compensation to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability that became manifest--(A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).  The term "qualifying chronic 
disability" means a chronic disability resulting from any of 
the following (or any combination of any of the following):  
(A) an undiagnosed illness, (B) a medically unexplained 
chronic multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

The term "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.

The term "Persian Gulf veteran" means a veteran who served on 
active duty in the Armed Forces in the Southwest Asia theater 
of operations during the Persian Gulf War.  Signs or symptoms 
that may be a manifestation of an undiagnosed illness or a 
chronic multisymptom illness include the following:  (1) 
fatigue, (2) unexplained rashes or other dermatological signs 
or symptoms, (3) headache, (4) muscle pain, (5) joint pain, 
(6) neurological signs and symptoms, (7) neuropsychological 
signs or symptoms, (8) signs or symptoms involving the upper 
or lower respiratory system, (9) sleep disturbances, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, and (13) menstrual 
disorders.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Persian Gulf - General

Manifestations of undiagnosed illness are presumed service 
connected unless there is affirmative evidence that an 
undiagnosed illness was instead caused by a supervening 
condition.  Guiterrez v. Principi, 19 VA 1 (2004).  Such 
facts are not established in this case.  Furthermore, the 
appellant was not required to provide evidence linking his 
current condition to an event during service.  Lastly, 
objective medical evidence is not required for an award of 
service connection.  38 U.S.C.A. § 1117.  Rather, only 
competent evidence is required, including non-medical 
indicators or signs perceptible to an examining physician.  
In each of the Persian Gulf issues in this case, the examiner 
entered a diagnosis.  Thus, there were perceptible signs.  
Furthermore, based upon the size of the file, there were non-
medical indicators.

Chronic Fatigue

The appellant's service records reflect service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  He has asserted that upon returning from serving in the 
Gulf, he began having fatigue, which has not been allayed.  A 
Persian Gulf Registry report notes complaints of fatigue in 
June 1994.  He testified that since returning from the Gulf, 
he had had sleep difficulty, and was constantly tired.  
Transcript at 3 (2005).  

In a February 2004 VA examination report, the examiner 
indicated that the appellant's claim's file had been 
reviewed.  The diagnosis was fatigue.  The report of 
examination notes that the appellant was employed and could 
walk 11/2 miles per 


day without difficulty.  The examiner stated that the 
criteria for chronic fatigue syndrome were not met and that 
the date of diagnosis was not established.  

In this case, the Board finds that appellant's credible 
testimony, together with the lack of diagnosis for his 
chronic fatigue, supports a finding that he has an 
undiagnosed illness manifested by chronic fatigue.  The Board 
notes that the VA examiner specifically stated that the 
appellant did not meet the criteria for chronic fatigue 
syndrome.  Fatigue, rather than chronic fatigue syndrome, is 
specifically listed under 38 C.F.R. § 3.317(b)(1).  The 
evidence is in favor of the claim.  Consequently, the benefit 
sought on appeal is granted.  

Multiple Joint Pain

As noted, the appellant served in the Southwest Asia theater 
of operations during the Persian Gulf War.  He has asserted 
that upon returning from serving in the Gulf, he began having 
multiple joint pain and continued to have such.  A Persian 
Gulf Registry report notes complaints of fibromyalgia and 
arthralgia/myalgia in 1994.  He testified since returning 
from the Gulf, he has joint pain in the wrist, elbows and 
shoulders.  Transcript at 4.  

On VA examination in February 2004, the pertinent diagnoses 
were pain, bilaterally, in the elbow, wrists, and ankles, 
without etiology, and left shoulder pain of undetermined 
etiology.  

The Board finds that the appellant's service, coupled with a 
lack of diagnosis in regard to the multiple joint pain and 
the appellant's credible testimony, supports a finding that 
the appellant has an undiagnosed illness manifested by 
multiple joint pain.  38 C.F.R. § 3.317(b)(4)(5).  The 
evidence is in favor of the claim.  Consequently, the benefit 
sought on appeal is granted.  



II.  Evaluation

Degenerative Disc Disease of the Lumbosacral Spine

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

During the pendency of the appellant's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Generally, the effective date may be no 
earlier than the effective date of the liberalizing 
regulation.  

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a 40 percent rating for severe 
limitation of motion.

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A 60 percent 
rating is warranted when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Effective September 23, 2002, Diagnostic Code 5293 provides 
that intervertebral disc syndrome shall be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent rating is assigned.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating is assigned.  With incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months a 40 percent 
rating is assigned.  With incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months a 60 percent rating is assigned.  

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

The amended version of the rating criteria effective 
September 26, 2003, provides as follows:

Lumbosacral or cervical strain is evaluated under Diagnostic 
Code 5237.  Intervertebral disc syndrome is evaluated under 
Diagnostic Code 5243.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5237 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  

The Board notes that under the general rating formula for 
diseases and injuries of the spine, ratings are assigned as 
follows:

10 percent - Forward flexion of the 
thorocolumbar spine greater than 60 
degrees but not greater than 85 degrees; 
or forward flexion of the cervical spine 
greater than 30 degrees but not greater 
than 40 degrees; or, combined range of 
motion of the thoracolumbar spine 
greater than 120 degrees but not greater 
than 235 degrees; or the combined range 
of motion of the cervical spine greater 
than 170 degrees but not greater than 
335 degrees; or muscle spasm, guarding, 
or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour 
or vertebral body fracture with loss of 
50 percent or more of the height.  

20 percent -- Forward flexion of the 
thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis.

40 percent -- Unfavorable ankylosis of 
the entire cervical spine; or, forward 
flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine;

50 percent -- Unfavorable ankylosis of 
the entire thoracolumbar spine; and

100 percent -- Unfavorable ankylosis of 
the entire spine.

Note (1):  Any associated objective 
neurologic abnormalities, including, but 
not limited to, bowel or bladder 
impairment, should be separately 
evaluated under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA 
compensation purposes, normal forward 
flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 
30 degrees.  The combined range of 
motion refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3):  In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2).  Provided 
that the examiner supplies an 
explanation, the examiner's assessment 
that the range of motion is normal for 
that individual will be accepted.

Note (4):  Round each range of motion 
measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following:  
difficulty walking because of a limited 
line of vision; restricted opening of 
the mouth and chewing; breathing limited 
to diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching.  Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6):  Separately evaluate 
disability of the thoracolumbar and 
cervical spine segments, except when 
there is unfavorable ankylosis of both 
segments, which will be rated as a 
single disability.  Diagnostic Code 
5235, vertebral fracture or dislocation; 
Diagnostic Code 5236, sacroiliac injury 
and weakness; Diagnostic Code 5237, 
lumbosacral or cervical strain; 
Diagnostic Code 5238, spinal stenosis; 
Diagnostic Code 5239, spondylolisthesis 
or segmental instability; Diagnostic 
Code 5240, ankylosing spondylitis; 
Diagnostic Code 5241, spinal fusion; 
Diagnostic Code 5242, degenerative 
arthritis of the spine (see also 
Diagnostic Code 5003); Diagnostic Code 
5243, intervertebral disc syndrome.  

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).  

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  

The Rating Schedule also provides ratings for disability of 
the sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent), or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 
(2003).  It is noted that the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

An April 2002 VA outpatient treatment record notes motor 
examination was 5/5 with normal tone.  Deep tendon reflexes 
were 2+ and symmetrical.  The appellant's gait was normal.  
The assessment was early and mild neuropathy in the form of 
mild tarsal tunnel syndrome as well as L5-S1 mild 
radiculopathy.  

A private report of examination, dated in November 2002 notes 
no focal weakness or incorrdination.  The appellant's gait 
and station were normal.  Sensation was decreased to pinprick 
and fine touch in the left posterior calf and foot.  Deep 
tendon reflexes were 2+ and equal, bilaterally.  Normal 
curvature with moderate tenderness overlying the bilateral 
L4-5 and L5-S1 facet joints was noted.  There was no spasm.  
Decreased range of motion with extension limited to 15 
degrees was noted.  Straight leg raising was positive, 
bilaterally at 60 degrees.  Patrick's test was negative, 
bilaterally.  Magnetic resonance imaging (MRI) of the lumbar 
spine from August 2002 was noted to show spondylolisthesis 
with bilateral foraminal narrowing at the L5-S1 level.  
Electromyograph (EMG) in April 2002 was noted to show 
radiculopathy in the L5-S1 distribution.  The appellant 
complained of back and radiating pain, numbness, and tingling 
of the lower extremities.  The pain was a 9/10, worsened by 
bending, twisting, or stooping motions.  

A private examination report, dated in November 2002, notes 
decreased range of motion in the lumbar spine.  Strength in 
the lower extremities was noted to be 5/5 throughout and he 
was able to walk on his heels, toes, and squat without 
difficulties.  He had a negative straight leg raise in the 
seated position, bilaterally.  Deep tendon reflexes were 2+/4 
bilateral knee jerk/ankle jerk.  The assessments were low 
back pain and spondylolisthesis L5-S1.  

Records dated in December 2002, reflect the appellant 
underwent a lumbar epidural steroid injection.  The diagnosis 
was lumbar spondylolisthesis and spinal stenosis.  

On VA peripheral nerve examination in February 2004, the 
examiner stated the C-file had been reviewed.  Shooting pain 
down the appellant's left lower leg at the top of his foot 
was noted.  Intensity, on a scale of 1 to 10, with 10 being 
the worst, was 10/10.  Pain was noted to occur three to four 
times per day, lasting up to ten minutes.  The report notes 
no functional loss.  

On examination, the nerve involved was noted to be the left 
L5.  Sensory function was intact, as was fine motor control.  
There appeared to be no paralysis.  The left extremity was 
normal.  The diagnosis was left L5 radiculopathy.  

On examination in February 2004, the examiner stated the C-
file was reviewed.  Low back pain was noted to be sharp and 
spasmodic.  Pain as 3/10 and intensity was 10/10.  No flare-
up was noted.  Some associated numbness in the lower back was 
noted.  The appellant was able to walk up to 11/2 miles per 
day, unaided, and used a back brace.  No unsteadiness or 
falls due to back pain were noted.  The report notes he 
performed his activities of daily living normally and was 
employed.  Difficulty sitting in a car for more than 20 
minutes was noted.  

On examination, his head was midline, his arms were held 
symmetrically at his sides, and he had normal rhythm of 
spinal motion.  With forward flexion to 90 degrees, pain was 
an 8.  With 30 degrees of extension, pain was an 8.  With 30 
degrees of lateral flexion to the right and left, pain was a 
3.  No pain was noted with left and right lateral rotation to 
45 degrees.  The report notes the appellant opted not to do 
exercises at the examiner's request, due to pain.  The 
examiner stated that functional loss due to flare-up was 
minimal.  The examiner added that with repetitive activity 
there would be about 10 percent functional loss due to pain.  



The appellant stated that he needed to lie down for about 
fours hours per day because of lumbar back pain.  He stated 
he had lost approximately 30 hours of work during the 
previous year.  

Localized painful spasms in the lower lumbar area were noted.  
The examiner noted that spasm was not severe enough to 
produce an abnormal gait.  There was no ankylosis or fixed 
deformities.  Sensory examination, to include sacral segments 
was normal.  Motor strength was equally strong in the upper 
and lower extremities, bilaterally.  Deep tendon reflexes 
were brisk, bilaterally.  Lasegue's sign was negative.  
Waddell's testing was negative.  Bladder and bowels were 
intact.  X-ray examinations of the lumbar back were noted to 
show a congenital spondylolisthesis at L6 vertebrae with 
degenerative changes secondary to the congenital abnormality.  
The diagnosis was mechanical back pain due to congenital 
malformation and degenerative changes.  

A November 2004 private report of examination reflects 
complaints of numbness and tingling in both feet.  Chronic 
intermittent low back pain was noted.  The report of 
examination notes radiating dysethesias into the left leg, 
possible neuropathy, and probably radiculopathy.  The 
interpretation of a nerve conduction study was that the 
sensory nerves in both legs were normal; the motor nerves in 
both legs were normal; the peroneal F-waves were normal, 
bilaterally; EMG in the right leg had activity in the 
tibialis anterior and the tensor fascia lata; and EMG in the 
left leg had activity in the gastrocnemius.  The impression 
was normal nerve conduction study with an abnormal EMG.  The 
examiner noted that the nerve conduction study failed to show 
evidence for sensory or motor nerve involvement.  EMG was 
noted to have a right L5 root irritation with a left S1 
radiculopathy that was rated as mild to moderate.  The report 
notes that based on two limbs, the EMG did not show evidence 
for diffuse myositic or myopathic process.  



Analysis

The Board notes that the AOJ has addressed both sets of 
amendments in the January 2005 supplemental statement of the 
case.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Initially, the Board notes the appellant is appealing the 
original assignment of a disability evaluation following an 
award of service connection degenerative joint disease of the 
lumbar spine.  In such cases, the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board 
notes that 40 percent evaluation was assigned from April 
1997.  Accordingly, the issue is whether a rating in excess 
of 40 percent for degenerative joint disease of the lumbar 
spine is warranted at any time during the appeal period.  We 
conclude that the disorder has not significantly changed and 
that a uniform rating is warranted.

The appellant's back is currently rated as 40 percent 
disabling.  The Board finds a 60 percent evaluation is 
warranted.  The record reflects range of motion is limited by 
pain, there are painful spasms in the lumbar area, and 
degenerative changes.  The examiner specifically stated that 
there was additional functional loss with repetitive 
activity.  This is the maximum evaluation under Diagnostic 
Code 5293.  At this time, the lay and medical evidence 
demonstrates limitation of motion, pain on motion, decreasing 
functional impairment with use, and electrodiagnostic 
evidence of chronic radiculopathy.  There is nothing to 
suggest significant periods of relief.  Rather, the evidence 
reflects chronic pain and exacerbation with activity.  Such 
evidence more closely approximates a pronounced syndrome.  

A rating in excess of 60 percent is not warranted.  In regard 
to a rating based on incapacitating episodes under the 
revised criteria, the maximum evaluation is 60 percent.  To 
the extent that the appellant has asserted he has to lie down 
for four hours per day due to lumbar pain, the Board notes 
that nothing in the record reflects that a doctor has 
prescribed bed rest.  To the extent that the appellant 
asserts time lost from work, such is contemplated in the 60 
percent evaluation herein assigned.  

In addition, a higher evaluation is not warranted under 
Diagnostic Code 5292 or 5295, or based on the new rating 
formula for diseases of the spine.  A 40 percent evaluation 
is the maximum evaluation under Diagnostic Code 5292 and 
5295.  

The Board notes that the appellant is service-connected for 
right and left lower extremity radiculopathy associated with 
degenerative disc disease of the lumbosacral spine, rated as 
10 percent on the right and 10 percent on the left.  On VA 
examination in February 2004, sensory function and fine motor 
control were intact, there was no paralysis, and the left 
extremity was normal.  If rating limitation of motion 
separately from neurologic impairment, the evaluation would 
be, at best, 40 + 10 +10.  In reaching this determination, 
the Board does not suggest that the 60 percent evaluation may 
coexist with a separate rating for neurologic dysfunction of 
the lower extremities.  That is, Diagnostic Code 5293 
contemplated radiculopathy, and thus, such would be 
pyramiding.  38 C.F.R. § 4.14.  The AOJ, however, did not 
separately rate the neurologic impairment prior to 2002.  The 
AOJ could have rated limitation of motion under Diagnostic 
Code 5292 separately from Diagnostic Code 8720, but did not.  
The AOJ remains at liberty to so rate, as long as the 
combined evaluation for limitation and neurologic impairment 
is not less than 60 percent.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

Leishmaniasis

Initially, the Board notes the appellant is appealing the 
original assignment of a disability evaluation following an 
award of service connection leishmaniasis.  In such cases, 
the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Accordingly, the issue is whether a rating in 
excess of 0 percent for leishmaniasis is warranted at any 
time during the appeal period.  We conclude that the disorder 
has not significantly changed and that a uniform rating is 
warranted.

At the time service connection was granted in March 1998, the 
presence of Leishmaniasis antibody was noted.  There was no 
active disease or significant residuals.  The issue of 
whether the disorder warrants a compensable evaluation 
requires competent evidence.  

The appellant is competent to report his symptoms and that he 
is worse.  He is not a medical professional, however, and he 
is not competent to provide an opinion that requires medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (lay persons are not competent to offer evidence that 
requires medical knowledge).  

On VA examination in February 2004, a history of having been 
diagnosed with leishmaniasis in 1994 was noted to have been 
followed up with having a positive titer in 1996.  The 2004 
VA examiner specifically stated that there was no active 
disease.  The Board finds the competent medical opinion to 
the effect that there were no manifestations and that there 
is no active disease to be more probative of the degree of 
impairment than the appellant's lay assertions.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefit 
sought on appeal is denied.  

III.  Other Considerations

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2004) is in order, for degenerative disc disease 
of the lumbar spine or leishmaniasis.  The evidence fails to 
show degenerative disc disease of the lumbar spine or 
leishmaniasis has in the past caused marked interference with 
his employment, or that such has in the past or now requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The record 
reflects the appellant is employed.  To the extent that he 
asserts he has lost 30 hours of work during the past year due 
to his lumbar disability, the Board notes that a 30-hour work 
loss over a twelve-month period does not constitute marked 
interference.  


ORDER

Entitlement to service connection for chronic fatigue due to 
an undiagnosed illness is granted.

Entitlement to service connection for multiple joint pain due 
to an undiagnosed illness is granted.

A 60 percent evaluation for degenerative joint disease of the 
lumbar spine is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.  

A compensable evaluation for leishmaniasis is denied.  


REMAND

In this case, it appears that the AOJ provided a list of 
questions to the February 2004 VA examiner in regard to the 
appellant's skin rash.  Many of the examiner's responses 
contained in the report of examination are stated as 
"nonapplicable."  Without the questions presented to the 
examiner, it is impossible to discern to what some of the 
answers refer.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the AOJ for the following development:

The AOJ should associate the list of 
questions provided to the February 2004 
VA examiner in regard to a skin rash 
with the claims file.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


